Blandford, Justice.
This case was brought originally in a justice’s court for the recovery of a sum under $50, and on the trial of the case in that court the justice held that, according to the evidence submitted to him, the defendants in error were entitled to recover, and rendered judgment accord*265ingly. To this judgment the plaintiff'in error sued out a certiorari to the superior court; and when the case was called in that court, the court dismissed the certiorari upon the ground that the remedy of the plaintiff'in error was an appeal to a jury in the justice’s court, and not certiorari; and to this decision the plaintiff in error excepted.
When the facts on which the judgment of a justice of the peace is rendered are contested, a certiorari will not lie directly therefrom where the amount involved is less than $50, but there may be an appeal to a jury in the justice’s court. Cruse v. The Southern Express Co., 72 Ga. 184. It has been frequently held by this court, where a certiorari was taken from the judgment of a justice of the peace assigning errors in the judgment as to the facts, without appeal to a jury in the justice’s court, the amount involved being less than $50, that the same was properly dismissed on motion. Goss v. Lord, 72 Ga. 206 ; Savannah, etc. R. Co. v. Holcombe, Id. 206 ; Western & Atlantic R. Co. v. Dyar, 70 Ga. 723; Boroughs v. White & Stone, 69 Ga. 841; Witkowski v. Skalowski, 46 Ga. 41.
These cases and others abundantly sustain the decision of the court below, and the judgment is

Affirmed.